Title: To Alexander Hamilton from Fisher Ames, 10 June 1792
From: Ames, Fisher
To: Hamilton, Alexander



Boston June loth. 1792
Dear Sir

Those who percieve the arduous nature of your duties, ought to wish to aid you in executing them. Whether the auther of the Path to Riches, had it in view to afford you such aid, or not, I think it fit to send you the work, as our political economy lies much within your department. You have found the path for our Country, and it is advancing in it, tho’ you have not sought it for yourself. To drop this obscure way of writing, I enclose Judge Sullivans pamphlet on Banks &c. The modest title page delights me. Where is the upright man to plead for a people? Possibly this enquiry may be made by the people whom the auther so much desires to plead for. The fee expected for pleading is supposed to be the Chair of Governor. Another view is suggested. A state Bank will afford a good field of speculation, of Which fame, that evil tongue says, many of the legislature were not unmindful at their last Session, when the Tontine was in discussion. My friends tell me that the  the Chair, the pride of state sovereignity  Copy federal institutions and the thirst for speculations will move different parties, and produce some sort of bank or Tontine project, and that resistance will be fruitless.
The inconsistent jargon of this pamphlet will make you smile. It will not amuse the many, nor instruct the few, but its bulk will deter many from reading it who will vote for a state Bank, presuming that there are arguments enough for it in that great Book.
All goes well in the State. The people really prosper, and what is more they know and say it, and give credit to the General Government & for the change they have witnessed. I feel persuaded they are perfectly well affected to good measures. I only fear that the high sense of honor in the paying duties is cooling. When money is in the case Merchants need watching. Mr Gore mentions some facts which indicate the need of Vigilance.
I do not wish you to answer this. I would not write at all, if by doing it I should impose that task upon you.
I am dear Sir, with perfect esteem   Your most obt. humble servant.
Fisher Ames
